      Case 5:19-cv-00207-MHH-SGC Document 19 Filed 05/28/21 Page 1 of 1                          FILED
                                                                                        2021 May-28 AM 08:41
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

 TYRICKA LAVERNE CALLOWAY,                     )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )   Case No. 5:19-cv-00207-MHH-SGC
                                               )
 SHERIFF BLAKE DORNING,                        )
                                               )
        Defendant.                             )

                              MEMORANDUM OPINION
       The magistrate judge entered a report on May 4, 2021, recommending this action be

dismissed as moot or, alternatively, dismissed without prejudice for failing to state a claim

upon which relief can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 18). Although

the magistrate judge advised plaintiff Tyricka Calloway of his right to file specific written

objections within 14 days, no objections have been received by the Court.

       Having reviewed the materials in the Court’s electronic docket, including the report

and recommendation, the Court adopts the magistrate judge’s report and accepts her

recommendation. By separate order, the Court will dismiss this action without prejudice

pursuant to 28 U.S.C. § 1915A(b), for failing to state a claim upon which relief can be

granted.

       DONE and ORDERED this May 27, 2021.


                                       _________________________________
                                       MADELINE HUGHES HAIKALA
                                       UNITED STATES DISTRICT JUDGE
